Ruling Issued October 10, 2017 Withdrawn, Motion Denied as Moot, and
Order filed October 24, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00561-CV
                                   ____________

  CAROLE EHLERT BENTLEY, INDEPENDENT EXECUTRIX OF THE
     ESTATE OF LEIGH JOHN BENTLEY, SR.-DECEASED, Appellant

                                        V.

 DUANE BENTLEY PECK, INDIVIDUALLY AND AS TRUSTEE OF THE
     STELLA BENTLEY FAMILY TRUST; LEIGH JOHN BENTLEY
     D/B/A SECOND AMENDMENT SHOOTING CENTER, Appellees


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-DCV-202291

                                     ORDER

      On October 10, 2017, this court issued a ruling taking no action on
appellee’s, Leigh John Bentley d/b/a Second Amendment Shooting Center’s,
motion for additional time to retain counsel. The ruling stated this court no longer
has plenary power over this appeal. This ruling was issued in error and is
withdrawn.

      We construe appellee’s motion as a motion to extend time to file a brief.
Appellee’s brief is not yet due. Appellees’ brief(s) will be due 30 days after
appellant’s brief is filed. Currently, appellant’s brief is due October 25, 2017.
Accordingly, we deny appellee’s motion as moot.

      Accordingly, our ruling of October 10, 2017 is withdrawn and appellee’s
motion is denied as moot.

                                 PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.